CLINTON, Judge,
concurring.
Because the Court points out that the first commitment to confinement for ten days as punishment for “the false statements he made to the court” is not challenged by applicant, it seems to me that we should not then characterize that as “his contemptuous conduct in the presence of the court.” Whether lying under oath while testifying is contemptuous conduct seems unsettled in Texas and not all that clear in other jurisdictions. See, e.g., Perjury or False Swearing as Contempt, 89 A.L. R.2d 1258; Matusow v. U.S., 229 F.2d 335 (CA5 1956): Perjury alone will not sustain a conviction for contempt; misbehavior constituting obstruction of the court must also be established. Accord: 17 C.J.S. 58, Contempt § 24.
Otherwise I join the opinion of the Court.
DALLY, McCORMICK and TEAGUE, JJ., join.